Citation Nr: 1747619	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected bilateral varicose veins.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1948 to January 1950 and from March 1951 to December 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was before the Board in March 2017, when the above noted issues were remanded for additional development and clarification.  It was also noted that "[a]lthough the Veteran originally claimed entitlement to service connection for asthma in June 2011, the diagnoses of record included COPD and emphysema.  As such, the Board construed the claim as one for any lung disability, to include asthma, COPD and emphysema.  See Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  In expanding the claim, the Board also explained that the claim was previously abandoned and did not require a finding that new and material evidence was submitted to reopen a previously denied claim for bronchitis. 

During the pendency of the appeal, in an August 2017 rating decision, the AOJ awarded the Veteran service connection for varicose veins of the right and left lower extremities; the Veteran has not submitted a notice of disagreement with that decision, and it represents a full award of benefits sought on appeal as to those issues.  Accordingly, the Board will no longer address those issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In September 2017, the Veteran submitted a January 2013 letter from Dr. S.M. of Solano Dermatology Associates, which stated that the Veteran was currently under her care for his severe chronic venous insufficiency, and that over the years, this condition had caused numerous secondary complications, to include swelling, skin changes, and pain.  However, the claims file does not currently contain any additional treatment records from Dr. S.M., or Solano Dermatology Associates.  As these records are potentially relevant to the Veteran's claim of entitlement to service connection for peripheral neuropathy, a remand is necessary in order to attempt to obtain these records, and any other outstanding private or VA treatment records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in the May 2017 remand, the Board requested a VA examination to determine the nature and etiology of the Veteran's peripheral neuropathy, and instructed the VA examiner to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy was related to his military service or was secondary to his now service-connected varicose veins.  The Board specifically noted that the examiner must discuss the Veteran's contention that he stood on steel decks in the bitter cold weather for extended periods of time while in service, and that he experienced edema and pain since service.  

The Veteran underwent a VA peripheral nerves examination in May 2017.  The VA examiner opined that the Veteran's bilateral peripheral neuropathy was not related to the Veteran's military service, nor was it caused or aggravated by his varicose veins.  In support, the examiner stated that there were no neurological complaints in service, and that the Veteran did not develop peripheral neuropathy until 50 years after he had varicose veins in service.  However, the examiner did not address the Veteran's contention that he stood on steel decks in the bitter cold weather while in service, nor did he address that the Veteran experienced symptoms such as edema and pain since service.  For the limited purpose of this examination, the Board finds the Veteran's statements credible.  Thus, the Board finds that an addendum opinion is required for the examiner to consider the Veteran's contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As for the Veteran's lung disability claim, in the March 2017 remand, the Board requested a VA examination to assess the nature and etiology of the Veteran's current lung disabilities.  The Board instructed the VA examiner to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lung disabilities were related to his military service.  The instructions requested that the examiner address the Veteran's assertion that he has had ongoing breathing problems since service.  

The Veteran underwent a new VA respiratory examination in May 2017.  The examiner opined that the Veteran's current lung disabilities, to include emphysema and chronic obstructive pulmonary disease (COPD), were not related to his military service.  In support, the examiner noted there was no objective medical evidence for a lung disability until over 50 years after the Veteran's separation from service; however, he did not address the Veteran's contention that he has had ongoing breathing problems since service.  Given that the Board, for the limited purpose of the examination has determined that the Veteran is competent and credible to assert, such, the examiner should have considered the Veteran's lay statement.

Additionally, following this examination, the Veteran submitted September 2017 statements in support of his lung disability claim.  In these statements, the Veteran and his spouse contended that while he was onboard the USS Estero from March 1951 to July 1952, he helped to prepare the ship for service readiness, and was exposed to chipping lead paint, dust, welding fumes, diesel fumes, and secondary cigarette smoke, in addition to asbestos.  The Veteran contended that his long struggle with his lung disabilities were a direct result of his exposure to the above while aboard the USS Estero.  As these statements were received subsequent to the May 2017 VA examiner's opinion, he did not have the opportunity to address these contentions.  Therefore, the Board must remand this issue for an addendum opinion that addresses all of the Veteran's contentions, to include that he has had ongoing breathing problems since service, and that he was exposed to various irritants and chemicals during service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all outstanding VA treatment records from the VA Medical Center, or any other VA medical facility that may have treated the Veteran.

2.  After securing the necessary releases, attempt to obtain the private treatment records from Dr. S.M. of Solano Dermatology Associates, or any other private facility that treated the Veteran.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Submit the claims file to the May 2017 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion respecting whether any current lung disability, to include emphysema and COPD, is related to military service.  

The examiner should opine whether the Veteran's current lung disabilities, to include emphysema and COPD, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service, to include treatment for bronchitis in 1949.  

In answering this question, the examiner should specifically address the Veteran's assertions that he has experienced breathing problems since service, to include the September 2017 statements by the Veteran and his spouse.  Additionally, the examiner should assume as true that the Veteran was exposed to asbestos, chipping lead paint, dust, welding fumes, diesel fumes, and secondary cigarette smoke while deployed on naval ships in service, that he received treatment for bronchitis in 1949 and on several other occasions in service, and that he had pneumonia twice, shortly after separation from service.  If the examiner rejects any of the above reports by the Veteran, he or she must set forth the medical records for doing so.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

4.  Submit the claims file to the May 2017 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion respecting whether the Veteran's bilateral peripheral neuropathy is related to military service.

After review of the claims file, including any newly associated evidence, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral peripheral neuropathy began in or is otherwise related to the Veteran's military service.  

Then, the examiner should opine whether the Veteran's bilateral peripheral neuropathy is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected varicose veins.  

In providing the above opinions, the examiner must specifically address the Veteran's contentions that he stood on steel decks in the bitter cold weather while in service and that he has experienced symptoms such as edema and pain since service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a lung disability and peripheral neuropathy.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




